IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-46,267-08


JAMES LOUIS CRAWFORD, Relator

v.

MONTGOMERY COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 10-12-13648-CR IN THE 435TH JUDICIAL DISTRICT COURT
FROM MONTGOMERY COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas
corpus in the 435th Judicial District Court of Montgomery County, that the applicable time
period for forwarding the writ application to this Court has elapsed, and that the application
has not yet been forwarded.  
	 In these circumstances, additional facts are needed. The respondent, the District Clerk
of  Montgomery County, is ordered to file a response, which may be made by: submitting the
record on such habeas corpus application; submitting a copy of a timely filed order which
designates issues to be investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim.
App. 1992); or stating that Relator has not filed an application for habeas corpus in
Montgomery County. Should the response include an order designating issues, proof of the
date the district attorney's office was served with the habeas application shall also be
submitted with the response. This application for leave to file a writ of mandamus shall be
held in abeyance until the respondent has submitted the appropriate response. Such response
shall be submitted within 30 days of the date of this order.


Filed: October 26, 2011
Do not publish